These are cross-actions in tort arising out of a collision of auto-
mobiles on October 30, 1959. The case of Daniel A. LaRose, the owner of one of the cars involved, is for property damage and is against Jean M. Leger, administratrix of the estate of her late husband, Robert R. Leger, who was the driver of the other ear and who was fatally injured in the accident. The other ease is for personal injuries suffered by Jean M. Leger, Daniel F. Leger and G. Bruce Wickett and by Jean M. Leger, administratrix, for conscious suffering and death of Robert R. Leger, against Bernard D. LaRose and Daniel A. LaRose. Bernard is the son of Daniel and was the driver of the LaRose ear. In the first case the jury returned a verdict for the plaintiff. In the second case the jury returned verdicts for the defendants on all counts. The eases are here on the exceptions of the defendant in the first case, and by the plaintiffs in the second case. They contend that the trial judge was in error in refusing to charge the jury in accordance with a number of their requests for instructions. We have examined the many requested instructions and discern no benefit to our judicial lore from an enumeration or discussion of them. We are satisfied that the substantive principles to which they relate were adequately covered in the instructions to the jury. Commonwealth v. Monahan, 349 Mass. 139, 170-171.

Exceptions overruled.